Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibragimov et al (US 2015/0156827).  Regarding claims 1 and 12, Ibragimov discloses an electromagnetic energy delivery system comprising a set of radio frequency channels (Figure 1B), each channel comprising: a radio frequency feed (2018) configured to radiate electromagnetic energy; at least one high-power radio frequency amplifier (24, 28) coupled to the radio frequency feed (2018), each high-power radio frequency amplifier (24, 28) comprising at least one amplifying component configured to output a periodic signal that is amplified in power with respect to an input radio frequency common reference signal (par. 0100); and a phase-shifting component .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibragimov et al (US 2015/0156827) in view of Margerum (US 4,481,519) both cited by applicant.  Ibragimov discloses substantially all features of the claimed invention except the input radio frequency common reference signal comprises two periodic signals with a fixed phase difference, wherein the fixed phase difference is 90 degrees.  Margerum discloses an input radio frequency common reference signal comprises two periodic signals with a fixed phase difference, wherein the fixed phase difference is 90 degrees (col. 7-8, claims 1-5). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ibragimov an input radio frequency common reference signal comprises two periodic signals with a fixed phase difference, wherein the fixed phase difference is 90 degrees as taught by Margerum in order to control the phase shift output from a phase shifting component.
Claims 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibragimov et al (US 2015/0156827) in view of Baudin et al (US 2008/0297208) both cited by applicant.  .  Ibragimov discloses substantially all features of the claimed invention except the time-varying phase difference relative to the common reference signal is encoded in digital worlds transmitted to each of the output channels. Baudin discloses a time-varying phase difference relative to the common reference signal is encoded in digital worlds transmitted to each of the output channels (par. 0098- par. 0108).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ibragimov a time-varying phase difference relative to the common reference signal is encoded in digital worlds transmitted to each .
Claims 5-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Milhara et al (US 2010/0176123) discloses a microwave heating apparatus. Shen et al (US 2017/0353200) discloses efficient output power combining digital microwave radio system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 28, 2021